IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43575

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 463
                                               )
       Plaintiff-Respondent,                   )   Filed: April 4, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
RYANN D. CAMPERUD,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and concurrent unified sentences of three years, with
       minimum periods of confinement of one and one-half years, for three counts of
       felony issuing a check without funds, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Ryann D. Camperud pled guilty to three counts of felony issuing a check without funds.
I.C. § 18-3106(a). In exchange for her guilty plea, additional charges were dismissed. The
district court sentenced Camperud to concurrent unified terms of three years, with minimum
periods of confinement of one and one-half years. Camperud filed an I.C.R 35 motion, which
the district court denied. Camperud appeals.




                                               1
       Camperud first alleges that the district court erred in denying her motion for a
continuance.   When the district court accepted Camperud’s guilty plea, the court ordered
substance abuse and mental health evaluations pursuant to I.C. § 19-2524 and set the sentencing
hearing for six weeks from the guilty plea, allowing ample time for Camperud to participate in
those evaluations. On the date set for sentencing, defense counsel informed the district court that
Camperud wished to hire private counsel and, therefore, requested a continuance. The district
court allowed a continuance for that purpose. Camperud did not hire private counsel. On the
date of the continued sentencing hearing, she requested another continuance so that she could
obtain the evaluations ordered almost two months previously. No reason was given by her for
her failure to obtain the evaluations. Her counsel merely stated that the mental health evaluation
“was not originally done due to her not being able to get it done, but she now has that scheduled
for next Tuesday.”     The presentence investigation report disclosed that the mental health
evaluation was not done because Camperud missed a scheduled appointment. The district court
denied the motion to continue and proceeded to sentencing.
       The decision to grant a motion for a continuance rests within the sound discretion of the
trial court. State v. Ransom, 124 Idaho 703, 706, 864 P.2d 149, 152 (1993). When a trial court’s
discretionary decision in a criminal case is reviewed on appeal, the appellate court conducts a
multi-tiered inquiry to determine: (1) whether the lower court correctly perceived the issue as
one of discretion; (2) whether the lower court acted within the boundaries of such discretion and
consistently with any legal standards applicable to the specific choices before it; and (3) whether
the lower court reached its decision by an exercise of reason. State v. Hedger, 115 Idaho 598,
600, 768 P.2d 1331, 1333 (1989). Generally, it has been held that unless an appellant shows that
his or her substantial rights have been prejudiced by reason of a denial of his or her motion for
continuance, appellate courts can only conclude that there was no abuse of discretion. State v.
Cagle, 126 Idaho 794, 797, 891 P.2d 1054, 1057 (Ct. App. 1995).
       The determination whether to obtain a psychological evaluation lies within the sentencing
court’s discretion. I.C. § 19-2522(1); I.C.R. 32(d); State v. Jones, 132 Idaho 439, 442, 974 P.2d
85, 88 (Ct. App. 1999). The legal standards governing the court’s decision whether to order a
psychological evaluation and report are contained in I.C. § 19-2522.          Pursuant to I.C. §
19-2522(1), if there is reason to believe that the mental condition of the defendant will be a


                                                2
significant factor at sentencing and for good cause shown, the sentencing court must appoint a
psychiatrist or licensed psychologist to examine and report upon the defendant’s mental
condition.
        Previous decisions indicate that even if there is reason to believe the defendant’s mental
condition will be a significant factor at sentencing, the court nonetheless may deny a request for
a new evaluation if the information contained in existing reports satisfies the requirements of I.C.
§ 19-2522(3). State v. McFarland, 125 Idaho 876, 879, 876 P.2d 158, 161 (Ct. App. 1994).
Accordingly, we will uphold the district court’s failure to order a psychological evaluation if the
record supports a finding that there was no reason to believe a defendant’s mental condition
would be a significant factor at sentencing or if the information already before the court
adequately meets the requirements of I.C. § 19-2522(3). Id.
        In this case, the district court denied Camperud’s request for a continuance, concluding
that she had been granted sufficient time to provide the evaluations. The district court noted that
Camperud’s mental health may have been a factor at sentencing but that the court already had
sufficient information regarding Camperud’s mental health issues contained in the presentence
materials, which included prior mental health evaluations done in connection with Camperud’s
prior cases in 2002 and 2007. Camperud has failed to establish that the district court abused its
discretion by denying her request to continue her sentencing hearing.
        Camperud also asserts that her sentences are excessive. Sentencing is a matter for the
trial court’s discretion.   Both our standard of review and the factors to be considered in
evaluating the reasonableness of the sentence are well established and need not be repeated here.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Camperud‘s judgment of conviction and sentences are affirmed.




                                                     3